Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 1 of 23




              EXHIBIT A
           Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 2 of 23




2000 Market Street
20th Floor
Philadelphia, PA 19103-3222
Tel (215) 299-2000 Fax (215) 299-2150
www.foxrothschild.com


ABRAHAM C. REICH
Direct No: 215 299 2090
Email: AReich@FoxRothschild com




April 15, 2020

Via Email (GJA@Pietragallo.com)

Gaetan J. Alfano, Esquire
Douglas E. Roberts, Esquire
Pietragallo Gordon Alfano Bosick & Raspanti, LLP
1818 Market Street, Suite 3402
Philadelphia PA 19103

Re:       Expert Opinion: Hagens Berman Sobol Shapiro LLP

Dear Messrs. Alfano and Roberts:

I.        INTRODUCTION

        You have asked me to provide my expert opinion in the above-referenced matter on behalf
of your client, Hagens Berman Sobol Shapiro LLP (“Hagens Berman”). Specifically, you have
asked me to address the following: (i) whether Hagens Berman had a good faith basis to bring
lawsuits on behalf of its clients starting in 2011 for injuries allegedly suffered as a result of
exposure to Thalidomide; (ii) whether Hagens Berman’s continued prosecution of these cases up
until the time it sought to withdraw was appropriate; and, (iii) whether it was appropriate for
Hagens Berman to seek leave to withdraw from representing these plaintiffs when it did due to
information obtained during discovery.

        It is indeed a daunting task to review the conduct of lawyers when it has already, to some
degree, been evaluated by an esteemed federal judge and highly respected discovery master. This
opinion is not meant to diminish those findings in any way. My opinion is limited to assessing
the conduct of the Hagens Berman attorneys in the five cases identified in this opinion against the
specific standards set out below.
       Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 3 of 23




April 15, 2020
Page 2


II.    QUALIFICATIONS

       I am a partner at the law firm of Fox Rothschild LLP ("Fox Rothschild" or “the Firm”). I
have been at Fox Rothschild since 1974, and a member of its Litigation Department since then. I
am currently Chair Emeritus of Fox Rothschild. I served as Co-Chairman of Fox Rothschild for
twelve years. For five years prior to becoming Co-Chairman, I was the Managing Partner of the
Philadelphia office of Fox Rothschild. I have been a member of the management group at the
Firm since 1985. I was the founding member of Fox Rothschild's Professional Responsibility
Committee (in 1988) and served as Chair of the Committee for eight years.

        I am a 1974 graduate of the Beasley School of Law at Temple University, where I was an
Editor of its Law Review. I am admitted to practice in Pennsylvania. I am also admitted to
practice in the United States Supreme Court and the United States Courts of Appeals for the Third,
Fourth, Seventh, and Eighth Circuits.

        I have had an active litigation practice for over forty-five years. The majority of my
practice involves commercial litigation matters, in which I represent plaintiffs and defendants. I
have also been active for many years in representing lawyers and law firms in a myriad of issues
involving professional responsibility and legal ethics, including the defense of legal malpractice
claims. In 1998, I was selected to be a Fellow of the American College of Trial Lawyers.

        For over forty years, I have been active in the area of legal ethics and the interpretation
and application of the Pennsylvania Rules of Professional Conduct (and its predecessor Code of
Professional Responsibility). I have been a member of the Philadelphia Bar Association's
Professional Responsibility and Professional Guidance Committees. In 1983 and 1984, I served
as Chair of the Professional Responsibility Committee. In 1987 and 1988, I served as Chair of the
Professional Guidance Committee. I also served as a member of a Hearing Committee for the
Disciplinary Board of the Supreme Court of Pennsylvania for six years. For a portion of that time,
I chaired the Hearing Committee. I have also served, from approximately 1988 to 1995, as one of
two appointed lawyers (non-judicial) liaisons to the Judicial Ethics Committee of the Pennsylvania
Conference of State Trial Judges.

        In 1995, I served as Chancellor of the Philadelphia Bar Association. I have been a member
of the House of Delegates of the American Bar Association and the Pennsylvania Bar Association
for many years. I participated in the debates surrounding the enactment of the Model Rules of
Professional Conduct and many of the Amendments.

     I have, for many years, served on the Legal Ethics and Professional Responsibility
Committee of the Pennsylvania Bar Association. In 2012, the Pennsylvania Bar Association
       Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 4 of 23




April 15, 2020
Page 3


appointed me Co-Chair of the Taskforce to Evaluate and Recommend Changes to the Code of
Judicial Conduct. The Pennsylvania Supreme Court adopted many of our recommendations, when
it enacted a new Code of Judicial Conduct in 2014.

       For the past fifteen years, I have taught legal ethics and professional responsibility at the
University of Pennsylvania School of Law.

       I have spoken and written on issues of trial practice and legal ethics over many years in
many different forums. I have also lectured on issues of legal ethics and trial practice at mandatory
continuing legal education courses. I have counseled hundreds of lawyers on issues of legal ethics
and professional responsibility.

       I have been qualified as an expert in both state and federal courts on legal ethics and
professional responsibility. I have not testified as an expert in the past five years in any court,
however, in 2019 I was deposed as an expert witness in LoVecchio v. WMATA, et al., Civil Action
No. 1:16-cv-02374 (D. D.C.). Attached hereto as Exhibit A is a copy of my curriculum vitae,
including my publications for the past ten (10) years.

        In reaching the opinions contained herein, I considered the transcripts of testimony from
the hearings that took place on September 26 – 28, 2017 and May 7 – 10, 2019, the exhibits entered
into evidence at those hearings, and any relevant opinions or orders issued by the Court and the
Discovery Master. I have been compensated for my work on this matter at my usual hourly rate
of $860. I have been assisted in the drafting of this report by my partner Beth Weisser whose
hourly rate is $540.

III.   RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

        Thalidomide was first sold in the German marketplace as a sedative in or around 1957. See
The Thalidomide Tragedy: Lessons For Drug Safety and Regulation by Bara Fintel, Athena T.
Samaras, and Edson Carias.                Helix Magazine, July 28, 2009, available at
https://helix.northwestern.edu/article/thalidomide-tragedy-lessons-drug-safety-and-regulation. In
approximately 1960, an Australian obstetrician began prescribing it off-label as a way to treat
morning sickness in pregnant women. Soon thereafter, the same obstetrician began noticing birth
defects in the babies he delivered whose mothers had taken the drug. Id. By March of 1962, most
of the countries where Thalidomide had previously been sold had banned the drug. Id. In the
United States, the Food and Drug Administration declined to approve the use of Thalidomide. Id.
Part of the FDA’s concern was a lack of U.S. clinical trials of the drug. However, even though
Thalidomide had not been through clinical trials or approved, more than 2.5 million Thalidomide
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 5 of 23
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 6 of 23
         Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 7 of 23




April 15, 2020
Page 6


V.       RELEVANT LEGAL STANDARDS AND ANALYSIS

        In evaluating the propriety of Hagens Berman’s decision to file these lawsuits (including,
specifically,                                         ) and subsequent decision to withdraw in
certain cases, I am guided by Pennsylvania Rule of Professional Conduct 3.1, Federal Rule of
Civil Procedure 11, and 28 U.S.C.A § 1927.

         Pennsylvania Rule of Professional Conduct 3.1 deals with Meritorious Claims and
         Contentions. It states the following (in relevant part):

         A lawyer shall not bring or defend a proceeding, or assert or controvert an issue
         therein, unless there is a basis in law and fact for doing so that is not frivolous,
         which includes a good faith argument for an extension, modification or reversal of
         existing law.2

         Federal Rule of Civil Procedure 11(b) states:

         Representations to the Court. By presenting to the court a pleading, written motion,
         or other paper—whether by signing, filing, submitting, or later advocating it—an
         attorney or unrepresented party certifies that to the best of the person's knowledge,
         information, and belief, formed after an inquiry reasonable under the
         circumstances:

                  (1) it is not being presented for any improper purpose, such as to harass,
                  cause unnecessary delay, or needlessly increase the cost of litigation;

                  (2) the claims, defenses, and other legal contentions are warranted by
                  existing law or by a nonfrivolous argument for extending, modifying, or
                  reversing existing law or for establishing new law;




2
  The Hagens Berman attorneys involved in this matter are physically located and licensed in the State of Washington.
Washington Rule of Professional Conduct 3.1 is identical to the Pennsylvania Rule. Moreover, the Hagens Berman
lawyers were admitted pro hac vice in the United States District Court for the Eastern District of Pennsylvania and,
as a result, they agreed to be bound by the Pennsylvania Rules of Professional Conduct. See E.D. Pa. Local R. Civ.
P. 83.6 Part IV(B) (attorneys admitted to practice in the Eastern District of Pennsylvania must follow the Pennsylvania
Rules of Professional Conduct) and 83.6 Part VIII (counsel admitted to the E.D. Pa. pro hac vice are subject to the
disciplinary rules of that Court).
       Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 8 of 23




April 15, 2020
Page 7


                 (3) the factual contentions have evidentiary support or, if specifically so
                 identified, will likely have evidentiary support after a reasonable
                 opportunity for further investigation or discovery; and

                 (4) the denials of factual contentions are warranted on the evidence or, if
                 specifically so identified, are reasonably based on belief or a lack of
                 information.

       28 U.S.C.A. § 1927 (Counsel’s Liability for Excessive Costs) states:

       Any attorney or other person admitted to conduct cases in any court of the United
       States or any Territory thereof who so multiplies the proceedings in any case
       unreasonably and vexatiously may be required by the court to satisfy personally the
       excess costs, expenses, and attorneys’ fees reasonably incurred because of such
       conduct.

        Under any of the above-referenced standards, Hagens Berman, in my opinion, was justified
in bringing these cases on behalf of the plaintiffs. Moreover, it is also my view that it was
appropriate for the firm to seek leave to withdraw when it did based on information that was gained
during the discovery process.

        In Pennsylvania, a potential plaintiff has two years within which to bring a claim for
personal injury caused by another. 42 Pa.C.S.A. § 5524. In general, the statute of limitations
period will begin to run when an injury is inflicted but “where the plaintiff’s injury or its cause
was neither known nor reasonably ascertainable,” the discovery rule will toll the statute of
limitations. See Nicolaou v. Martin, 195 A.3d 880, 892 (Pa. 2018); Fine v. Checcio, 870 A.2d
850, 858 (Pa. 2005). Applying the discovery rule, the statute of limitations period “begins to run
when the plaintiff knew or, exercising reasonable diligence, should have known (1) he or she was
injured and (2) that the injury was caused by another.” See Adams v. Zimmer US, Inc., 943 F.3d
159 (3d Cir. 2019), citing Coleman v. Wyeth Pharms., 6 A.3d 502, 510-511 (Pa. Super. 2010).

        In Adams, the Third Circuit explained that the “‘reasonable diligence’ standard is an
objective one, but at the same time ‘sufficiently flexible’ to ‘take into account the differences
between persons and their capacity to meet certain situations and the circumstances confronting
them at the time in question.’” Adams, 943 F.3d at 163. The Third Circuit went further and
explained that “[p]laintiffs generally will not be charged with more medical knowledge than their
doctors or health care providers have communicated to them.” Id. (internal citations omitted).
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 9 of 23
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 10 of 23
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 11 of 23
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 12 of 23
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 13 of 23
       Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 14 of 23




April 15, 2020
Page 13


of the information the firm had obtained would have run afoul of RPC 3.3 and 28 U.S.C.A. § 1927.
Finally, under the previously discussed RPC 3.1, Hagens Berman no longer had a meritorious
claim that these plaintiffs’ injuries were caused by exposure to Thalidomide. Under these
circumstances, the decision to seek lave to withdraw from the representation was appropriate and
warranted.

VI.    CONCLUSION

        It is my opinion that Hagens Berman had a good faith basis to bring lawsuits on behalf of its
clients starting in 2011 for injuries allegedly suffered as a result of exposure to Thalidomide, to
continue to prosecute them as long as it did and, finally, that it was appropriate for Hagens Berman to
seek leave to withdraw from representing these plaintiffs when it did due to information obtained
during discovery. I offer this opinion to a reasonable degree of professional certainty.

       I reserve the right to change or modify my opinions should any additional material fact
be brought to my attention.

Very truly yours,




Abraham C. Reich

ACR:cah
Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 15 of 23




                     EXHIBIT A
          Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 16 of 23



ABRAHAM C. REICH
2000 Market Street | 20th Floor | Philadelphia, PA 19103-3291
(215) 299-2090 | Fax: (215) 299-2150 | Email: areich@foxrothschild.com




                             PROFESSIONAL ASSOCIATION


FOX ROTHSCHILD LLP
   •   Chair Emeritus, Fox Rothschild LLP (April 2017 to Present)
   •   Co-Chairman, Fox Rothschild LLP (April 2005 to March, 2017)
   •   Partner, Litigation Department
   •   Former Managing Partner, Philadelphia Office (2000- April 2005)
   •   Professional Responsibility Committee (1998-2008),
       (Founding Member and Former Chair)
   Abe has been with the firm since 1974. His area of practice involves all aspects of
   business litigation and counseling, including representation of lawyers and law firms
   in defense of legal malpractice claims and other disputes. Abe has taught
   professional responsibility at University of Pennsylvania School of Law since 2007.
   He also provides expert testimony in connection with legal ethics and professional
   responsibility and business litigation matters.

EDUCATION
The Beasley School of Law at Temple University, J.D. 1974, Editor, Law Review

University of Connecticut, B.A., magna cum laude; 1971,
      Elected to Phi Beta Kappa and Phi Kappa Phi

ADMISSIONS
   •   Pennsylvania
   •   United States Supreme Court
   •   United States Courts of Appeal for the Third, Fourth, Seventh and Eighth Circuits
         Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 17 of 23



PROFESSIONAL ASSOCIATIONS
   •   Fellow, American College of Trial Lawyers
   •   American Bar Association, House of Delegates (1995-2015; 2018-2020)
   •   American Bar Foundation
   •   American Association for Justice (formerly American Trial Lawyers Association)
   •   Association of Professional Responsibility Lawyers
   •   Pennsylvania Bar Association, House of Delegates; First Statewide Bench Bar
       Conference, Chair, 1986; Legal Ethics and Professional Responsibility Committee; Co-
       Chair, Task Force to Revise the Code of Judicial Conduct, 2012- 2013
   •   Pennsylvania Association for Justice (Formerly Pennsylvania Trial Lawyers Association)
       Board of Governors, 1985-1990; Commercial Litigation Committee, Former Co-Chair
   •   The Beasley School of Law at Temple University, Board of Overseers


PHILADELPHIA BAR ASSOCIATION ACTIVITY
   •   Chancellor, 1995
   •   Board of Governors, 1987-1999; Chair, 1989
   •   Commission on Judicial Selection and Retention, 1986-1989, 1993-1994; Vice-Chair,
       1989; Chair, Investigative Division, 1988-1989
   •   Professional Guidance Committee; Chair, 1987-1988
   •   Professional Responsibility Committee; Chair, 1983-1984
   •   Annual Conference Committee (Bench Bar Conference), Vice-Chair, 1984; Chair, 1985
   •   Trustee, Philadelphia Bar Foundation, 1993-1996
   •   Trustee, Philadelphia Bar Education Center, 1993-1999
   •   Trustee, International Human Rights Fund, 1993-1995
   •   Federal Courts Committee
   •   State Civil Judicial Procedures Committee
   •   Editorial Board, the Philadelphia Lawyer, 1975-1987 (Former Publication of Business Law
       Section)
   •   Counsel to Philadelphia Bar Association in Restifo v. Philadelphia Bar Association, 1991-
       1994




                                          2
         Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 18 of 23



OTHER ORGANIZATIONAL ACTIVITY
   •   Lecturer in Law, University of Pennsylvania School of Law, “Ethics and Advocacy – From
       the Boardroom to the Courtroom”; Spring Semesters 2007-2020
   •   The Continuing Legal Education Board of the Supreme Court Of Pennsylvania, Board
       Member 2005 – 2010; Chair, 2011
   •   The Disciplinary Board of the Supreme Court of Pennsylvania, Former Hearing
       Committee Member and Chair, 1985-1991
   •   Pennsylvania Committee of State Trial Judges, Lawyer Liaison, Judicial Ethics
       Committee, 1988-1995
   •   Campaign for Qualified Judges, Former Trustee
   •   Pennsylvania Law Journal-Reporter, Former Member of Corporate Law Advisory Board
   •   The Legal Intelligencer, Former Editorial Board Member, 1992
   •   Lawyers Club of Philadelphia, Former Member of Board of Directors
   •   United States Court of Appeals for the Third Circuit, Task Force on Equal Treatment in
       the Courts, 1996
   •   Lawyer’s Advisory Committee, United States Court of Appeals for the Third Circuit, Chair,
       1998
   •   Jenkins Law Library, Board Member and President (1995-2015)
   •   Pennsylvanians for Modern Courts, Advisory Board Member
   •   Brandeis Law Society Foundation, Director




                                          3
         Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 19 of 23



PUBLICATIONS

   •   Contributing Author, Successful Partnering Between Inside and Outside Counsel –
       Ethics, Chapter 31 (Thomson Reuters 2009-2020)
   •   Contributing Author, Pennsylvania Ethics Handbook, Pennsylvania Bar Institute, 2008,
       2011, 2014, 2017
   •   Co-Author, Attorney Self-Governance, Federal Oversight Clash in Dodd-Frank Act, The
       Legal Intelligencer, November 15, 2010
   •   Co-Author: The Lawyer’s Duty of Disclosure: Ethics and Sarbanes-Oxley – The New
       Conundrum for Patent Lawyers, Akron Intell. Prop. 43-63, 2007
   •   “The IP Lawyer’s Duty of Disclosure Under Sarbanes-Oxley,” The Legal Intelligencer –
       May 8, 2006
   •   Co-Author: When Competition Crosses The Line, Mid-Atlantic Executive Legal Advisor,
       Winter 2005
   •   Co-Author: What Do You Do When Confronted With Client Fraud, Business Law Today,
       Vol. 12, Number 1, September/October 2002
   •   Co-Author: Screening Mechanisms: A Broader Application? Balancing Economic
       Realities and Ethical Obligations, Vol. 72, Temple Law Review 1023, 2000
   •   Lawyer Controlled MDPs: Critical to the Future Economic Vitality Of Our Profession,
       American Bar Association Section of Environment Energy and Resources, Ethics
       Committee Newsletter, Vol. 1 No. 1, November 2000
   •   Co-Author: The Private Securities Litigation Reform Act of 1995; An Overview, The
       Barrister, Vol. XXVII, No. 2, Fall, 1996
   •   Co-Editor: Commercial Litigation Case Notes, Pennsylvania Trial Lawyers Association,
       1985-1995
   •   Co-Author: Time Out – A Time for Reflection on Statutes of Limitation in Federal
       Securities Laws and RICO Claims, The Barrister, Vol. XVIII, No. 1, Spring 1987
   •   Co-Author: Getting Even, Litigation, Vol. 13, No. 2, Winter, 1987
   •   Book Review, Newberg on Class Actions, (Second), The Barrister, Vol. XVL No. 4, Winter
       1985/1986
   •   Co-Author: Mandamus Used as Pretrial Appeal, Pennsylvania Law Journal Reporter, Vol.
       VI, No. 10, March 1983
   •   Co-Author: Derivative Action Requirements Eased, Pennsylvania Law Journal Reporter,
       Vol. V., No. 46, December 1982
   •   Co-Author: Non-Parties May Recover Discovery Costs, Pennsylvania Law Journal
       Reporter, Vol. V, No. 39, October 1982
   •   Action in Restraint of Trade: What Constitutes Conspiracy?, Pennsylvania Law Journal
       Reporter, Vol. IV, No. 15, April 1981


                                          4
        Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 20 of 23



  •   A Shot in the Arm for Dissenting Shareholders, The Philadelphia Lawyer, Vol. 17, No. 2,
      March 1980
  •   The New Judicial Code as Part of Pennsylvania’s Consolidated Statutes, The
      Philadelphia Lawyer, Vol. 16, No. 2, June 1979
  •   Equal Fault Revisited; The Philadelphia Lawyer, Vol. 14, No 4, December 1977
  •   Co-Author: Individual Issues in Securities Class Actions, The Philadelphia Lawyer, Vol.
      13, No. 3, October 1976
  •   United States v. Byrum: The Troubled Application of Section 2036, Vol. 46, Temple Law
      Quarterly 498, 1973


LECTURES

  •   American Association for Justice (Formerly American Trial Lawyers Association):
      Commercial Litigation, 1986
  •   American Bar Association: Section of Business Law, Client Fraud: To Disclose or Not
      to Disclose, October 2002 (National Teleconference)
  •   American Conference Institute Forum On Reduced Legal Costs, The Ethics of
      Alternative Fee Arrangements and Cost Reduction Strategies, 2009
  •   American Intellectual Property Law Association: Advanced Computer & Electronic
      Patent Practice Seminar, The Lawyers Duty of Disclosure – Ethics and Sarbanes-Oxley
      – The New Conundrum for Patent Attorneys, Boston, June 2006
  •   Berks County Bar Association: Legal Ethics, 1993
  •   Delaware Valley Corporate Counsel Association: Legal Ethics, 1987
  •   Dickinson Law School: Intellectual Property Forum, Trade Secrets, 1983 and 1985
  •   DuPont Chemical CLE Series, Ethics and the Federal Circuit, September 2007
  •   Federal Bar Association: Federal Class Actions, 1986
  •   Frankford’s Rotary Club: Legal Ethics, 1987
  •   Intellectual Property Owners Association: Annual Meeting “Sarbanes-Oxley and the
      Duty of Disclosure for IP Lawyers”, Seattle, September 2005
  •   Lorman Seminars, Ethics Seminars, 2013, 2014, 2015, 2016, 2017, 2019, 2020
  •   Minnesota Institute of Legal Education: Securities/Commercial Litigation, 1986;
  •   Antitrust/Unfair Competition, 1987; Securities/Commercial Litigation, 1989
  •   Montgomery County Trial Lawyers Association: Legal Ethics/Fee Disputes, 1991




                                        5
      Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 21 of 23



•   Pennsylvania Association for Justice (Formerly Pennsylvania Trial Lawyers
    Association)
        Broker/Dealer Litigation, 1984;
        Commercial Litigation Update, 1986-1989;
        Antitrust/Health Care, 1989;
        Legal Ethics/Professional Responsibility, 1992/1993 (Multiple Seminars);
        Winning with Expert Testimony, April 2002;
        “What’s It Worth” Seminar (Ethics Component), November 2002; March 2010
•   Pennsylvania Bar Association: Young Lawyers Section, The Transition from
    Associate to Partner, 1986
•   Pennsylvania Bar Institute
        Directors and Officers Insurance, 1987;
        Legal Ethics/Professional Responsibility, 1988;
        Legal Ethics/Professional Responsibility – Bucknell University, 1992;
        Legal Ethics/Professional Responsibility, 1993;
        Alternative Dispute Resolution, 1994;
        Legal Ethics/Professional Responsibility, 1997;
        Alternative Dispute Resolution, 1997;
        Recent Developments in Federal Practice/Federal Evidence, 1998;
        The Ethics of Law Firm Governance, 2000;
        Intellectual Property Issues for Business Lawyers, April 2002;
        Accounting Litigation After Enron, WorldCom. (Ethics Component), November
         2002;
        Attorney Fees, June 2003;
        My First Federal Court Trial, October 2004;
        Tortious Interference in Business/Professional Relationships, August 2005;
        Ethical Considerations in Litigating Employment Discrimination Cases, December
         2005;
        Best Practices in Pretrial Litigation in Federal Courts, 2012, 2013, 2014; 2015, 2016;
        Annual Labor Law Update (Ethics Component) 2014;
        Ethics And The Labor Lawyer, November 2016;
        Plenary CLE Ethics Program, Business Law Institute, October 2019




                                        6
      Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 22 of 23



•   Philadelphia Bar Association
         Bench Bar Conference, Commercial Litigation, 1979
         Commercial Litigation, 1982
         Professional Responsibility, 1983
         Federal Bench Bar Conference, 2015
         Client Confidentiality/Duty of Disclosure, 1985
         Professional Responsibility Committee, May 2004; September 2004 (New Rules of
          Professional Conduct)
         Federal Bench Bar Conference “The Rocket Docket”, 2005
•   Philadelphia Bar Education Center
         Legal Ethics/Solicitation, October 1992;
         Legal Ethics/Pro Bono Representation, November 1992; November 1993
         “Client Conflicts: Charting Safe Courses After Maritrans”, April 1993;
         Legal Ethics: “Attorney/Accountant Ethical Clashes in the 90’s: How to Bridge the
          Gap”, January 1994;
         Ethics of Pro Bono, 1992, 1994, 1996
•   Philadelphia Business Journal, Roundtable: The Future of Law Firms (May 22-28,
    2009)
•   Pennsylvania Law Journal-Reporter: Antitrust Law Seminar, 1981 – Course Planner
•   Philadelphia Trial Lawyers Association
         Commercial Litigation, 1985
         Legal Ethics/Fee Disputes, 1991
         Legal Ethics/Trial Practice, 1997
         Legal Ethics and Attorney Malpractice, 2016
•   Philadelphia Intellectual Property Law Association
         Legal Ethics and Professional Responsibility for the Intellectual Property Lawyer,
          1996;
         ADR in IP Cases, 2005;
         IP Lawyers and the Duty of Disclosure under the Sarbanes-Oxley Act, May 2006;
         Ethics, May 2010
•   Smithsonian Institution/American Association of Museums: Legal Ethics: Who is the
    Client? – The Museum Board, Officers, Employee, or the “Public” - 2007
•   Temple University School of Law: Legal Ethics, 1995; Rome Program, Visiting
    Professor, International Civil Litigation, June 2004; Legal Ethics and Social Media 2013;
    2014

                                        7
            Case 2:11-cv-05782-PD Document 720-1 Filed 07/22/20 Page 23 of 23



    •   Third Circuit Judicial Conference: Litigating Federal Civil Cases in the 21st Century:
        Changes and Challenges (Course Planner) 1997; Ethics in a Digital Age (Panelist), 2011
    •   Thomson Reuters: Conflicts and Ethical Duties to Clients and the Public: Are They
        Reconcilable?, Speaker, June 25, 2013
    •   University of Akron School of Law, Eighth Annual Richard C. Sughrue Symposium:
        The New Conundrum for Patent Lawyers: Sarbanes-Oxley, March 2006
    •   University of Pennsylvania School of Law: Social Media and Ethics, 2012
    •   Villanova University School of Law: Professional Responsibility, 1983
AWARDS
    •   Named as one of the Leading Litigation Attorneys in Pennsylvania, Chambers USA (2008
        through 2018)
    •   Philadelphia Magazine Super Lawyers, “The Top Ten”, 2006; 2011-2016 “The Top 100”,
        2006-2017
    •   Most Admired CEO Award by Philadelphia Business Journal, 2014
    •   Brandeis Society Community Achievement Award (Ben Levy), 2014
    •   Pennsylvania Bar Association, Award for Service as Co-Chair of Task Force on Code of
        Judicial Conduct, 2014
    •   Learned Hand Award, American Jewish Committee, 2012
    •   Temple University, Founder’s Day Award, 2009
    •   Wachovia Fidelity Award, 2007
    •   Fund for Religious Liberty Award, American Jewish Congress, 1997
    •   Outstanding Leadership Award by Pennsylvania Legal Services, 1996
    •   IOLTA Leadership Award, 1993
    •   Equal Justice Award by Community Legal Services, 1991


PERSONAL
Born:         April 17, 1949, Waterbury, Connecticut

Married:      Sherri Engelman Reich

Children:     Two sons, Spencer and Alexander; Daughters-in-Law,
              Elena Steiger Reich (lawyer); Lea Michele Sarfati
              Two grandchildren, Gabriella and Levi




                                           8
